          Case 1:19-cv-03274-JGK Document 25 Filed 10/02/20 Page 1 of 1




                                 DAVID HOROWITZ, P.C.
                                    COUNSELOR AT LAW
                               171 MADISON AVENUE, SUITE 1300
                                  NEW YORK, NEW YORK 10016                      (T) 212-684-3630
                                                                                (F) 212-685-8617
VIA ECF ONLY
October 1, 2020
                                                      Application granted. Parties to submit a Revised
                                                      Scheduling Order by October 8, 2020.
Honorable John G. Koeltl                              SO ORDERED.
United States District Judge                                                  /s/ John G. Koeltl
Southern District of New York                         New York, NY                John G. Koeltl
500 Pearl Street                                      October 2, 2020                U.S.D.J.
New York, New York 10007

Re:     Robert Valentine v. Heidenberg Properties, Inc., et ano.
        Docket No.: 1:19CV03274-JGK

Dear Hon. Koeltl:

This Firm represents the plaintiff.

A joint status report was due September 22, 2020. Trial is scheduled for October 2, 2020.

Due to clerical error, this office failed to timely submit a joint status report.

Given the COVID19 pandemic, the parties have not had an opportunity to complete discovery
including depositions. Plaintiff resides out of state.

In light of the above, plaintiff, with the defendant’s consent, respectfully requests that the trial be
adjourned so that the parties may complete discovery.

Thank you for considering this application.

Very truly yours,
DAVID HOROWITZ, P.C.
By: William J. Sanyer

cc:     Boeggeman, Corde, Ondrovic & Hurley, P.C.
        Attn: Mr. P. Hurley
        phurley@cohlawfirm.com
        Attorneys for Defendants
        VIA ECF AND EMAIL
